DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  In the second line of claim 12, the term “it” should be changed to the phrase --the cushion--, the term “its” should be changed to the term --the--, and the phrase --of the cushion-- should be inserted after the term “height”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 


subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  The limitation of “an abdominal end” as recited in claim 2 renders this claim indefinite since the position or location of the abdominal end relative to the base body as well as the structural relationship between these elements as recited in claim 2 cannot be properly ascertained.  Moreover, the limitations of “its abdominal end” as recited in claims 3 and 6, “its head end” as recited in claim 4, “the abdominal end” as recited in claims 5 and 10, “the head end” also as recited in claim 10 and “the cushion’s head end” as recited in claim 14 all lack antecedent basis since the limitations of an abdominal end and a head end were not recited in independent claim 1, thereby rendering dependent claims 3-6, 10 and 14 indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 7-9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/048305 to Davis et al.  With respect to claims 1, 3 and 4, Davis et al. ‘305 shows the claimed limitations of a cushion (10) (as shown in Figure 1 and as described on page 3, in paragraphs 0010 & 0011) for use when lying in a prone position after breast surgery (element 10 is suitable for such a use; furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)), the cushion comprising a base body with a recess (42) (as shown in Figure 6 and as described on page 8, in paragraph 0021), wherein the base body is formed of two layers and comprises a first harder layer (20) of foamed plastic and a second softer layer (22) of a viscoelastic material (as shown in Figure 2A and as described on page 3, in paragraph 0012; page 4, in paragraphs 0012 & 0013 and on page 5, in paragraph 0013); wherein the outer contour of the base body has a concave, arcuate shape in plan view at an abdominal end to form an accommodation for the abdomen (as shown in Figures 1, 2A, 3A & 6); and wherein the outer contour of the base body has a concave, arcuate shape in plan view at a head end (also as shown in Figures 1, 2A, 3A & 6).
With respect to claims 7-9, the references further discloses conditions wherein the height of the entire base body is lower in a central region than at the lateral edges (as shown in Figure 6 and as described on page 8, in paragraph 0021); wherein the base body has rounded .

Claims 1, 2, 5-7 and 11-14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2010/0122414 to Shah.  With respect to claims 1 and 2, Shah ‘414 shows the claimed limitations of a cushion (100) for use when lying in a prone position after breast surgery (element 100 is suitable for such a use; furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)), the cushion comprising a base body with a recess (122), wherein the base body is formed of two layers and comprises a first harder layer (106) of foamed plastic and a second softer layer (118, 146) of a viscoelastic material (as shown in Figures 1, 2, 6, 9 & 10 and as described on page 3, in paragraphs 0029, 0033, 0034 & 0036); and wherein the height of the base body decreases continuously in the longitudinal direction towards an abdominal end (as shown in Figures 1-3, 5, 6 & 10).
With respect to claims 5-7, the reference further discloses conditions wherein at least in the region of an abdominal end the height of at least the first harder layer (106) of the base body is lower in a central region than at the lateral edges (as shown in Figures 2, 6 & 10); wherein the first harder layer (106) of the base body is interrupted at an abdominal end in the center between the two lateral edges (also as shown in Figures 2, 6 & 10); and wherein the 
With respect to claims 11-14, the reference also discloses conditions wherein the height of the first harder layer (106) is at least twice the height of the second softer layer (118, 146) (as shown in Figures 1-3, 5, 6 & 10); wherein the cushion (100) has an elevation portion (124) which increases the overall height of the cushion for a particularly high pressure relief (as shown in Figures 1-8 & 10 and as described on page 3, in paragraphs 0029 & 0031); a method for use comprising:  using the cushion (100) as a support for the chest and shoulders of a patient resting in a prone position (as shown in Figures 4, 5, 7 & 8 and as described on page 3, in paragraph 0031); and further comprising arranging a pillow (124) on which a patient's head rests is arranged at a cushion’s head end (also as shown in Figures 1-8 & 10 and as described on page 3, in paragraphs 0029 & 0031).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. ‘305 in view of U.S. Pat. App. Pub. No. 2008/0163427 to Howe.  Davis et al. ‘305 does not specifically disclose a condition wherein a pull means is provided by means of which the length of the base body from a head end to an abdominal end can be varied and fixed.  Howe provides the basic teaching of a cushion comprising a base body (1) and provided with a pull means (13-17) such that the length of the base body can be varied and fixed (see Figures 1 & 2 and page 1, in paragraphs 0020-0024).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the cushion of Davis et al. ‘305 with a pull means by means of which the length of the base body from a head end to an abdominal end can be varied and fixed, in order to allow the cushion to be easily adjusted “to be usable by persons of greatly varying height” and to form “a bolster which may be used as a back rest, a head rest, or to support a person’s knees”, thereby imparting enhanced user comfort and support and as well as increasing the versatility of the cushion (see Howe ‘427, page 1, paragraphs 0003 & 0007)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Davis ‘681, Rubio ‘879, Shah ‘280, Gorovitz ‘437, Davis et al. ‘364, Weilert ‘555, 


Batiste et al. ‘384, Thorsen et al. ‘837, Batiste et al. ‘663, Gorovitz ‘705, Rubio ‘863, Rubio ‘508, Dazzi ‘762, Dazzi ‘240, Smith ‘484, Allyn et al. ‘847 and Horowitz ‘375.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673